TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-04-00111-CV




                                In the Interest of B. V. W. III




        FROM THE COUNTY COURT AT LAW NO. 2 OF WILLIAMSON COUNTY
        NO. 94-516-FC2, HONORABLE TIMOTHY L. WRIGHT, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Malanie Renee Rogers has filed a motion to dismiss her appeal, filed

March 4, 2004. We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).




                                            W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Patterson and Puryear

Dismissed on Appellant’s Motion

Filed: April 1, 2004